Title: I. Resolutions of the Congress on Intercepting British Vessels, 5 October 1775
From: Adams, John,Continental Congress
To: 


      
       Thursday, October 5, 1775
      
      Resolved, That a letter be sent by Express to Genl Washington, to inform him, that they Congress having received certain intelligence of the sailing of two north country built Brigs, of no force, from England, on the 11 of August last, loaded with arms, powder, and other stores, for Quebec, without a convoy, which it being of importance to intercept, that he apply to the council of Massachusetts bay, for the two armed vessels in their service, and despatch the same, with a sufficient number of people, stores, &c. particularly a number of oars, in order, if possible, to intercept said two Brigs and their cargoes, and secure the same for the use of the continent; Also, any other transports laden with ammunition, cloathing, or other stores, for the use of the ministerial army or navy in America, and secure them in the most convenient places for the purpose abovementioned; that he give the commander or commanders such instructions as are necessary, as also proper encouragement to the marines and seamen, that shall be sent on this enterprize, which instructions, &c., are to be delivered to the commander or commanders sealed up, with orders not to open the same until out of sight of land, on account of secresy.
      That a letter be wrote to said honble council, to put said vessels under the General’s command and direction, and to furnish him instantly with every necessary in their power, at the expence of the Continent.
      Also that the General be directed to employ said vessels and others, if he judge necessary, to effect the purposes aforesd; informing the General that the Rhode Island and Connecticut vessels of force will be sent directly after them to their assistance.
      That a letter be wrote to Govr Cooke, informing him of the above, and desiring him to despatch one or both the armed vessels of the colony of Rhode Island on the same service, and that he take the precautions abovementioned.
      Also that a letter be wrote to Govr Trumbull, requesting of him the largest vessel in the service of the colony of Connecticut, to be sent on the enterprize aforesaid, acquainting him with the above particulars, and recommending the same precautions.
      That the encouragement recommended by this Congress to be given shall be, on this occasion, that the master, officers and seamen, shall be intitled to one half of the value of the prizes by them taken, the wages they receive from the respective colonies notwithstanding.
      That the said ships and vessels of war to be on the continental risque and pay, during their being so employed.
     